1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA ALLISON, #179741
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
5    Linda_Allison@fd.org
6
     Attorney for Defendant
7
8                               IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   ) Case No. 2:20-mj-00094-CKD
11                                               )
                   Plaintiff,                    ) STIPULATION AND ORDER TO
12                                               ) CONTINUE BENCH TRIAL
           v.                                    )
13                                               )
14   JOHN L. ALIMENTI,                           ) Date: April 29, 2021
                                                 ) Time: 9:00 a.m.
15                 Defendant.                    ) Place: Honorable Carolyn K. Delaney
                                                 )
16                                               )
17
18          IT IS HEREBY STIPULATED between the parties through their respective counsel,

19   Assistant United States Attorney Alstyn Bennett, and Assistant Federal Defender Linda Allison,

20   attorney for John L. Alimenti, that the trial set for April 29, 2021 at 9:00 a.m. be continued to

21   October 7, 2021 at 9:30 a.m.

22          This continuance is requested because Mr. Alimenti has serious concerns about

23   proceeding to trial by video, and has revoked his consent to proceed by Zoom. He requests to

24   ///

25   ///

26   ///

27
28

                                                      -1-
1    proceed in person. By this stipulation the parties now jointly move to continue the bench trial to
2    October 7, 2021 at 9:30 a.m.
3
4    Dated: April 27, 2021                        HEATHER E. WILLIAMS
5                                                 Federal Defender

6                                                 /s/ Linda C. Allison___________
                                                  LINDA C. ALLISON
7                                                 Assistant Federal Defender
8
     Dated: April 27, 2021                        PHILLIP A. TALBERT
9                                                 Acting United States Attorney

10                                                /s/ Alstyn Bennett
                                                  Assistant United States Attorney
11
12
13                                              ORDER

14          IT IS HEREBY ORDERED that the bench trial currently set for April 29, 2021 be

15   Vacated for the reasons stated above, including Defendant’s revocation of his consent to proceed

16   to bench trial via Zoom, and continued to October 7, 2021 at 9:30 a.m.

17
     Dated: April 28, 2021                           _____________________________________
18                                                   CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                                    -2-
